DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because it depends from itself.  It is assumed Applicant intended for claim 16 to depend from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropps (US Pat. 9,256,491) in view of DeBrosse et al (US Pat. Pub. 2016/0036466; hereinafter referred to as DeBrosse).
As per claims 1, 8, 15:	Dropps teaches a system, method, and non-transitory computer-readable storage medium comprising: 
a memory device (Fig. 1, 106); 
a processing device, operatively coupled with the memory device (Fig. 1, 104), to perform operations comprising: 
receiving first data (Fig. 4, 401); 
receiving first error-checking data generated based on a ECC operation of the first data (Fig. 4, 402); 
generating second data (Fig. 4, 418) by combining the first data (Fig. 4, 406) with a first data pattern (Fig. 4, 410); and 
generating second error-checking data of the second data (Fig. 4, 416) by using a combination (Fig. 4, 414) of the first error-checking data (Fig. 4, 404) and a second data pattern (Fig. 4, 412), wherein the second data pattern has a size that is based on the first data pattern (col. 6, lines 59-61; the size of the first and second pattern are equal because a bit-wise XOR is correspondingly performed).
Not explicitly disclosed is the first error-checking data is generated based on a cyclic redundancy check (CRC) operation of the first data.  However, DeBrosse in an analogous art teaches that CRC is and ECC are known forms of error checking that are interchangeable (end of paragraph 33).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use CRC as the ECC of Dropps.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because DeBrosse teaches that CRC is and ECC are known forms of error checking that are interchangeable (end of paragraph 33).
As per claims 4, 11:	Dropps further teaches the system, method, and non-transitory computer-readable storage medium above, wherein the size of the second data pattern (Fig. 4, 412) is determined based on a size of the first data pattern (col. 6, lines 59-61) and a size of the first error-checking data (Fig. 4, 404).

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropps in view of DeBrosse in view of Kotagiri et al (US Pat. Pub. 2013/0024722; hereinafter referred to as Kotagiri). 
As per claims 2, 9, 16:	Dropps et al teach the system, method, and non-transitory computer-readable storage medium above.  Not explicitly disclosed is wherein the first data pattern corresponds to metadata for at least one of a data address of the second data or a timestamp associated with the second data.  However, Kotagiri in an analogous art teaches a data header including a timestamp (Fig. 6, 619).  
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the header structure of Kotagiri on the data of Dropps et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Dropps teaches that the modifying could be applied to any header data (col. 6, lines 24-28).

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropps in view of DeBrosse in view of Yabumoto (US Pat. 5,717,951).
As per claims 3, 10:	Dropps et al teach the system and method above.  Not explicitly disclosed is wherein the second data pattern corresponds to a series of same binary numbers.  However, Yabumoto in an analogous art teaches applying padding bits to a data block (Fig. 6, 106).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply padding bits to the data of Dropps.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have optimized file and block length (col. 11, lines 63-65).
As per claim 17:	Dropps further teaches the non-transitory computer-readable storage medium of claim 15 above, wherein the size of the second data pattern (Fig. 4, 412) is determined based on a size of the first data pattern (col. 6, lines 59-61) and a size of the first error-checking data (Fig. 4, 404).  Not explicitly disclosed is wherein the second data pattern corresponds to a series of same binary numbers.  However, Yabumoto in an analogous art teaches applying padding bits to a data block (Fig. 6, 106).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply padding bits to the data of Dropps.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have optimized file and block length (col. 11, lines 63-65).

Claims 5-7, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropps in view of DeBrosse in view of Gibart (US Pat. Pub. 2005/0071725).
As per claims 5, 12, 18:	Dropps et al teach the system, method, and non-transitory computer-readable storage medium above.  Not explicitly disclosed is wherein the operations further comprise generating third error-checking data based on a CRC operation of the second data.  However, Gibart in an analogous art teaches generating third error-checking data (Fig. 4B, 82) based on a CRC operation of the second data (Fig. 4B, 74).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to generate an expected CRC as a third error-checking data in the system of Dropps as taught by Gibart.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been necessary to allow detection of data errors, as shown by Gibart.
As per claims 6, 13, 19:	Gibart further teaches the system, method, and non-transitory computer-readable storage medium above, wherein the operations further comprise: determining that the second data (Fig. 4B, 74) contains an error by identifying a mismatch (Fig. 4B, 64) between the second error-checking data (Fig. 4B, 80) and the third error-checking data (Fig. 4B, 82).  Dropps further teaches in response to determining that the second data contains the error, re-generating the second data (col. 1, lines 27-31).
As per claims 7, 14, 20:	Gibart further teaches the system, method, and non-transitory computer-readable storage medium above, wherein the operations further comprise: determining that the second data lacks an error by identifying a match (Fig. 4B, 64; paragraph 46) between the second error-checking data (Fig. 4B, 80) and the third error-checking data (Fig. 4B, 82).  DeBrosse further teaches in response to determining that the second data lacks an error, storing the second data with the second error-checking data (paragraph 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record are generally directed to various methods for regenerating CRC when data is changed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111